MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Oct 26 2018, 10:29 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Armando Guerrero Mora,                                   October 26, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-938
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey L. Marchal,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49G06-1801-F5-1670



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018                Page 1 of 8
                                Case Summary and Issue
[1]   Following a bench trial, Armando Mora was convicted of operating a vehicle

      after license forfeited for life, a Level 5 felony, and auto theft, a Level 6 felony.

      Mora now appeals, presenting only one issue for our review: whether the State

      presented sufficient evidence to support his conviction of auto theft.

      Concluding the State presented sufficient evidence to support his conviction of

      auto theft, we affirm.



                            Facts and Procedural History
[2]   Around 9:30 a.m. on January 10, 2018, Adrian Lopez went outside his home to

      start his 2009 Chrysler Sebring to allow it to warm up while he returned inside

      to gather his children and dress them in their winter attire. Alerted by his

      daughter, Lopez returned outside and saw his vehicle being driven away by a

      man wearing a “hoodie.” Transcript, Volume II at 14. Within five or ten

      minutes, Lopez called 911 and reported that his vehicle had been stolen.


[3]   Around 2:00 p.m. the same day, Officer Aaron Mauk of the Indianapolis

      Metropolitan Police Department was on routine patrol when he noticed a

      vehicle parked facing northbound. Officer Mauk performed a records check of

      the vehicle and noticed that the license plate did not match the vehicle. Officer

      Mauk then exited his vehicle and conducted a records check of the VIN number

      located on the vehicle’s windshield and the vehicle returned as recently stolen.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018   Page 2 of 8
      Officer Mauk radioed for additional units and Officer Jaidion Broader arrived

      soon thereafter and assisted Officer Mauk in surveilling the area.


[4]   Approximately ten minutes later, around 2:15 p.m., Mora entered the vehicle’s

      driver’s seat, joined by Francisco Deloya in the passenger seat, and drove away.

      Officers followed the vehicle and attempted to initiate a traffic stop. Rather

      than pulling over, however, the vehicle proceeded into a nearby driveway

      where the two occupants exited the vehicle. The officers then:


              [gave] loud verbal commands to both occupants to stop. [Mora]
              failed to obey those orders and began running around the car to
              the front door of the house and trying to get in the door. The
              passenger of the vehicle complied and put his hands in the air
              and got on his stomach. Officer Broader then apprehended
              [Mora] who was still attempting to get inside the door.


      Id. at 29.


[5]   Mora was dressed in a hoodie, identified himself as “Alfredo Gutierrez,” and

      provided a false date of birth. Id. at 45, 61. After discovering his true identify,

      officers learned Mora was an habitual traffic violator whose driving privileges

      had been suspended for life. An inspection of the vehicle revealed Lopez’s

      passport and his children’s car seats were missing, and his license plate had

      been replaced with one belonging to another vehicle.


[6]   The State charged Mora with operating a vehicle after license forfeited for life, a

      Level 5 felony, and auto theft, a Level 6 felony. Mora waived his right to a jury

      trial and a bench trial was conducted on March 7, 2018. There, following the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018   Page 3 of 8
      State’s presentation of evidence, Mora testified that he was already at the house

      where he was arrested and had offered two individuals whom he did not know

      twenty dollars to take him home to his wife and children. In Mora’s version of

      events, a third individual named “Jose” was driving the vehicle, and Mora sat

      in the backseat of the vehicle on the driver’s side. When the vehicle stopped in

      the driveway, Jose “walked towards an alley[,]” and Mora exited the vehicle to

      return to the house to pick up his jacket, which he realized he had left there. Id.

      at 56. Mora further testified that he had no knowledge that the vehicle was

      stolen, he never drove the vehicle, and that he had provided officers with a false

      name and date of birth in order to avoid arrest on an active warrant.


[7]   The trial court found the testimony of the State’s witnesses to be credible but

      did “not find [Mora]’s testimony to be credible.” Id. at 66. The trial court

      found Mora guilty as charged and imposed a 545-day sentence on the

      conviction of operating a vehicle after license forfeited for life and a one-year

      sentence on the conviction of auto theft, to be served concurrently. Mora now

      appeals.



                                 Discussion and Decision




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018   Page 4 of 8
                                          I. Standard of Review
[8]   Mora argues that State failed to present sufficient evidence to support his

      conviction of auto theft. 1 Our standard of review for sufficiency of the evidence

      claims is well settled:


                 When the sufficiency of the evidence to support a conviction is
                 challenged, we neither reweigh the evidence nor judge the
                 credibility of the witnesses, and we affirm if there is substantial
                 evidence of probative value supporting each element of the crime
                 from which a reasonable trier of fact could have found the
                 defendant guilty beyond a reasonable doubt. It is the job of the
                 fact-finder to determine whether the evidence in a particular case
                 sufficiently proves each element of an offense, and we consider
                 conflicting evidence most favorably to the trial court’s ruling.


      Wright v. State, 828 N.E.2d 904, 905-06 (Ind. 2005) (internal citations and

      quotation omitted).


                                  II. Sufficiency of the Evidence
[9]   Mora was convicted of auto theft, a Level 6 felony. On the date of Mora’s

      offense, January 10, 2018,2 Indiana Code section 35-43-4-2.5 provided, in

      relevant part:




      1
       Mora does not challenge the sufficiency of the evidence supporting his conviction for operating a vehicle
      after license forfeited for life, a Level 5 felony.
      2
          Indiana Code section 35-43-4-2.5 was repealed by our legislature effective July 1, 2018.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018                   Page 5 of 8
               b) A person who knowingly or intentionally exerts unauthorized
               control over the motor vehicle of another person, with intent to
               deprive the owner of:


                       (1) the vehicle’s value or use; or


                       (2) a component part (as defined in IC 9-13-2-34) of the
                       vehicle;


               commits auto theft, a Level 6 felony.


[10]   Here, the State presented the following evidence: Lopez reported his vehicle

       stolen around 10:00 a.m. on January 10, 2018, and Mora was observed by

       officers entering the same vehicle around 2:30 p.m., around four and one-half

       hours later. Officer Mauk observed Mora enter the driver’s seat of the vehicle

       and Francisco Deloya enter the passenger seat. Under continued surveillance,

       officers attempted to conduct a traffic stop but the vehicle, still driven by Mora,

       proceeded to pull into a driveway where Mora exited the vehicle, disregarded

       officers’ “loud verbal commands[,]” and attempted to enter the home. Tr., Vol.

       II at 29. A false license plate had been placed on the vehicle and Lopez’s

       personal items had been removed. Lopez’s initial police report indicated that a

       male wearing a hoodie had stolen his vehicle and Mora was a male wearing a

       hoodie at the time of his arrest, four and one-half hours later. Mora provided a

       false name and date of birth to officers and later testified to a version of events

       which materially conflicted with Officer Mauk’s testimony and which the trial

       court expressly found was not credible.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018   Page 6 of 8
[11]   We conclude the State presented substantial evidence of probative value

       supporting each element of the crime from which the trial court, acting as the

       finder of fact, could have found Mora guilty beyond a reasonable doubt.

       Wright, 828 N.E.2d at 906. First and foremost, the State presented evidence

       Mora was in recent possession of Lopez’s vehicle as he was arrested exiting the

       vehicle only four and one-half hours after it was stolen. Generally, “[t]he

       unexplained possession of stolen property may be sufficient to support a

       conviction for theft, but the inference is permitted only where the property was

       ‘recently stolen.’” Thacker v. State, 62 N.E.3d 1250, 1251-52 (Ind. Ct. App.

       2016) (citation omitted). Four and one-half hours falls well within the

       parameters of “recent” for the purposes of assessing whether property was

       recently stolen. See Gibson v. State, 533 N.E.2d 187, 189 (Ind. Ct. App. 1989)

       (concluding “‘recent’ is a lapse of time of less than twenty-four (24) hours”).

       Moreover, this is a particularly brief period of time in light of the type of

       property at issue because vehicles are difficult and time-consuming to sell and

       are not items frequently given away to strangers or acquaintances. See Williams

       v. State, 714 N.E.2d 671, 673 (Ind. Ct. App. 1999) (stating that to determine

       whether a theft was “recent,” we also consider the “character of the goods, such

       as whether they are readily salable and easily portable or difficult to dispose of

       and cumbersome”) (internal quotations omitted).


[12]   Although Mora’s recent possession of a stolen vehicle may have been sufficient

       to support his conviction in and of itself, the State also presented additional

       circumstantial evidence of his guilt. Mora was arrested dressed in a hoodie just


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018   Page 7 of 8
       four and one-half hours after Lopez had reported his vehicle stolen by a man in

       a hoodie. A false license plate had been placed on the vehicle and items

       belonging to Lopez had been removed, giving rise to an inference that Mora

       was attempting to hinder identification of the vehicle. Mora also ignored

       officers’ attempts to initiate a traffic stop, proceeded to pull into a driveway and

       again ignored officers’ “loud verbal commands” when he attempted to enter the

       home. Tr., Vol. II at 29. “Flight and related conduct may be considered by a

       [finder of fact] in determining a defendant’s guilt.” Dill v. State, 741 N.E.2d

       1230, 1232 (Ind. 2001). And finally, Mora lied about his identity to officers,

       giving them both a false name and date of birth. See Bennett v. State, 883 N.E.2d

       888, 892 (Ind. Ct. App. 2008) (stating “assumption of false identity [is]

       indicative of a guilty mind”), trans. denied. Thus, taken together, we conclude

       the State’s evidence was sufficient to support Mora’s conviction of auto theft.



                                               Conclusion
[13]   The State presented sufficient evidence to support Mora’s conviction of auto

       theft. Accordingly, we affirm Mora’s conviction.


[14]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-938 | October 26, 2018   Page 8 of 8